Citation Nr: 1236260	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of squamous cell carcinoma of the base of the tongue (claimed as nasal pharyngeal squamous cell cancer).


REPRESENTATION

Appellant represented by:	Brian K. Walker, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, while the Veteran previously was represented by Texas Veterans Commission, in December 2010, the Veteran granted a power-of-attorney in favor of Brian K. Walker with regard to the claims on appeal.  The Board recognizes the change in representation.

In January 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  At that time, he withdrew the issue of entitlement to service connection for a back disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are duplicative of the evidence in the paper claims files.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not attributable to service, to include noise exposure in service.

2.  Bilateral tinnitus is not attributable to service, to include noise exposure in service.

3.  The evidence for and against the claim for service connection for squamous cell carcinoma of the base of the tongue is roughly in equipoise.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Bilateral tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for squamous cell carcinoma of the base of the tongue are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.
As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claims for service connection in January 2006.  The RO provided him with all required notice in letters dated in March 2006, prior to the initial adjudication of the claims.  VA has satisfied its duty to notify.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record to include records associated with the award of Social Security Administration (SSA) benefits.  VA obtained an appropriate VA examination in response to the hearing claims herein decided and obtained an outside medical opinion in regards to the cancer claim.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing on appeal, the VLJ identified the issues on appeal; the Veteran was assisted at the hearing by a private attorney; and the attorney and the VLJ asked questions to ascertain whether the currently claim disorders are related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his attorney.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability, bilateral tinnitus, and squamous cell cancer of the base of the tongue.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence of a disease or injury, and (3) a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when: (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of a continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b).  Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  He avers that his current hearing problems are due to noise exposure in service.  The Veteran argued in July 2007 that his hearing problems were due to noise exposure in the service from working in a submarine engine room.  He noted medical evidence showing hearing loss in 1986 and tinnitus in 1990.

Service treatment records reflect no hearing complaints or abnormal findings.  Report of service separation examination dated in November 1971 shows that whisper voice hearing was 15/15, bilaterally.  The Veteran filed a claim for hearing loss in January 2006.  Report of VA audiological examination dated in May 2007 reflect that the Veteran has a hearing loss disability as defined by VA (38 C.F.R. § 3.385) and tinnitus, bilaterally.  By history, the Veteran had hearing loss beginning in the 1980s or early 1990s, and onset of tinnitus in about 1989 or 1990.  The physician opined that these conditions were less likely than not caused by service noise exposure based on the Veteran's medical history and the nature of the hearing loss, described as asymmetric.  The physician explained that the Veteran had normal hearing at service separation in 1971, the Veteran reported stringent use of ear protection while working in the engine room in service, and the nature of the hearing problems and the strong likelihood of other etiologies-the physician noted that cochlear drops would be a strong possibility as the cause for hearing loss in the left ear since the Veteran had marked hyperacusis and diplacusis of the left ear.  The physician acknowledged that the Veteran had hearing loss dating to 1986 as documented in his work file, but indicated that this would not change his opinion

A letter from a private audiologist dated in February 2010 reflects her opinion that, based on review of the military records showing no hearing test results and her interview of the Veteran, the Veteran's hearing loss and tinnitus was "at least as likely as not" caused by or contributed to by noise exposure in service.  She dismissed the relevance of the normal whisper voice test in service as a "gross test of hearing reception" that was "inherently insensitive to high frequency hearing loss, the area of hearing most affected noise exposure, and it is not considered a valid hearing test."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  Neither hearing loss nor tinnitus is shown in service or during the initial post separation year.  Bilateral hearing loss disability and tinnitus are both shown many years after service and the more persuasive evidence of record shows that they are less likely than not related to the Veteran's noise exposure in service.

The Board has considered the Veteran's statements.  The Board accepts that the Veteran is competent to report hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995). Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

However, to the extent that the Veteran reports having developed a hearing loss disability or tinnitus that is etiologically related to noise exposure in service many years earlier, he is not competent given that this opinion may not be rendered based on the Veteran's personal observation-notably he does not allege to have had symptoms contemporaneous or soon after the in-service noise exposure-and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value.

The Board assigns greater probative value to the May 2007 VA audiological opinion, which indicated that hearing loss and tinnitus were less likely than not due to noise exposure in service.  The Board finds that VA medical opinion is more probative as it was prepared by a skilled, neutral, medical physician after obtaining a history from the Veteran, reviewing the claims folders, and conducting an audiological evaluation.  Also, it is probative because the physician has supported his conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the favorable medical opinion of record.  However, the Board assigns this opinion less probative value vis-à-vis the VA medical opinion because (1) the opinion appears to have been predicated on an incomplete record in that there is no mention of the negative VA medical opinion; (2) it does not address the use of ear protection as reported by the Veteran on the May 2007 VA examination or the absence of any noticeable hearing problems for many years after service per the Veteran; (c) it was given at the behest of the claimant-as such, the medical opinion cannot be said to be from a neutral party in this regard; and (d) it was given by an audiologist, a health care professional trained to diagnose, manage and/or tret hearing or balance problems, rather than a doctor of medicine-someone who has attended medical school and obtained a professional doctorate.  Lastly, although the audiologist explained clearly why she did not believe the in-service whisper voice testing to be evidence that there was normal hearing, she does not explain how a silent record in service and for more than 15 years after service supports her conclusion.  Therefore, the opinion has diminished probative value.

The weight of the evidence is against the hearing loss disability and tinnitus claims.  According, the claims must be denied.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.

Nasal Pharyngeal Squamous Cell Cancer

The Veteran seeks service connection for residuals of squamous cell cancer of the base of the tongue.  He maintains that this condition occurred as a result of his time in active service.

While in service the Veteran worked as an engine mechanic on several Balao-class submarines.  He avers that he was exposed to hexavalent chromium from exhaust steam generated by the diesel engines on those vessels.  He contends that exposure to hexavalent chromium caused his cancer at the base of his tongue and that the treatment for this cancer caused white matter damage to his brain, thereby resulting in mental retardation.

Extensive medical records have been presented in this case.  In sum, these records indicate that the Veteran was diagnosed with an undifferentiated infiltrating carcinoma involving the base of the tongue beginning in September 1993.  Records from June 1996 indicate that the Veteran incurred periventricular white matter damage as a result of radiation treatment for his tongue pharyngeal carcinoma.

A January 2011 letter from the Veteran's treating oncologist, Dr. Clibon, indicates that she was initially confused about the cause of the Veteran's nasopharyngeal cancer because that type of cancer is very rare and not typically caused by normal substances that cause more traditional forms of cancer.  She stated that she has recently become aware that the Veteran was subjected to breathing air contaminated with hexavalent chromium used in the engines of the submarines the Veteran served aboard and that she now believes it was his exposure to that substance that more likely than not caused the Veteran's nasopharyngeal cancer.
In May 2011, the Board requested that a VA medical expert review the claims files to determine whether it was at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's nasopharyngeal cancer was caused by in-service exposure to chromium hexavalent.

In October 2011, Dr. K responded that hexavalent chromium compounds may cause lung cancer in humans, as proven by epidemiologic studies.  However, Dr. K was not aware that similar epidemiologic evidence existed for carcinomas of the head and neck region.  Dr. K reported that squamous cell carcinomas of the base of the tongue were frequently caused by Human Papilloma Virus (HPV) infection and they had a better prognosis than squamous cell carcinomas that were not related to HPV infection.  That the Veteran was cured of his squamous cell carcinoma of the base of the tongue suggested HPV related origin of his cancer.  Dr. K also noted that MRI findings that showed scattered and confluent areas of hyperintensity within the deep periventricula white matter were nonspecific and may represent small vessel ischemia, gliosis, demyelination, sequelae of migraines or vasculitis; there were no abnormal enhancements to suggest metastic disease.  Dr. K concluded that on the basis of available epidemiologic evidence, it was not likely (less than 50 percent likelihood) that hexavalent chromium compounds were responsible for causation of undifferentiated epidermoid (squamous) carcinoma of the base of the Veteran's tongue.

Subsequently, in January 2012, the Veteran's treating oncologist, Dr. Clibon, refuted Dr. K opinion.  The treating oncologist noted that there was no evidence in the Veteran's medical history to support HPV as an etiologic agent; that the Veteran worked in the submarine engine room and was exposed to several potential toxic agents, including diesel fuel fumes and hexavalent chromium; and, that several other workers in the same or similar engine rooms developed head and neck cancer, suggesting that the Veteran was just one of a cohort of men exposed to the carcinogens.  Thus, the Veteran's treating oncologist opined, again, that it was more likely than not that the Veteran's base of tongue carcinoma was caused by one or more exposures to toxic substances in the submarine engine room.  To that end, the treating oncologist reiterated that this was the only risk factor in the Veteran's history.  The treating oncologist also provided excerpts of treatise information documenting the effects cancer treatments have on cognitive functioning.  

Additionally, a statement from Dr. Kostohryz, otolaryngology head and neck surgery, indicates that it is as likely as not that inhalations of diesel fuel fumes as well as hexavalent chromium while working in the engine rooms of the submarines caused the Veteran's base of tongue carcinoma.

In April 2012, the Board requested an addendum from Dr. K that considered the newly obtained medical opinions.  Dr. K responded in June 2012 that his opinion remained the same-it was less likely than not that the Veteran's cancer was caused by hexavalent chromium compounds-because he could not find published epidemiologic evidence reporting an increased incidence of the squamous cell carcinoma of the oropharynx after exposure to hexavalent chromium compounds.

The Veteran submitted statements from himself and his wife noting that he has never had HPV.  He further submitted lay statements from other submariners who had served in the engine (boiler room), who indicated that they had had squamous cell cancer of the tongue or throat.

Lastly, the Veteran submitted numerous web-based articles, indicating that exposure to hexavalent chromium can cause cancer.  He included a specific article from a medical website, extracted in August 2012, noting that greatest risk factors for oral cavity and oropharynx cancer was tobacco use, and that other risk factors include human immunodeficiency virus, acquired immune deficiency syndrome, HPV, and hexavalent chromium exposure.

Having carefully reviewed the evidence of record, the Board finds that the evidence for and against the claim is roughly in equipoise.  Therefore, applying the benefit-of-the-doubt rule, service connection for residuals of squamous cell carcinoma of the base of the tongue is granted.  The Board notes that two private physicians practicing in field of oncology and otolaryngology head and neck surgery, respectively, opined that the Veteran's cancer was more likely than not caused by his exposure (inhalation) to hexavalent chromium used in the engine rooms of the submarines where the Veteran served.  The Veteran's primary treating oncologist explained that she believed that there was a positive relationship because the Veteran's type of cancer was a rare type not typically caused by normal substances, that exposure to hexavalent chromium was the Veteran's only risk factor, and he did not smoke or have HPV.  The medical opinion of Dr. Kostohryz has diminished probative value because no rationale for the opinion was given, but it has a modicum of probative value to the extent that he appears to agree with the opinion of Dr. Clibon.  Weighing against the claim, the VA medical expert opined that the Veteran's squamous cell cancer was less likely as not caused by hexavalent chromium because he had not found any published epidemiologic evidence reporting an increased incidence of the squamous cell carcinoma of the oropharynx after exposure to hexavalent chromium compounds.  He had no other basis for his opinion and had previously suggested an HPV origin, which is not borne out by the record.  

Accordingly, the evidence of record is so evenly balanced that with the favorable resolution of doubt, service connection for residuals of squamous cell carcinoma of the base of the tongue is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for squamous cell carcinoma of the base of the tongue is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


